DETAILED ACTION
This action is in response to the application filed on 15 March 2021.
Claims 1-30 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,623.159 (the ‘159 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application recites substantially identical subject matter with the addition of a system information block, and without the PDDCH and PBCH, which are well known to one of ordinary skill in the art – as shown below. 

    PNG
    media_image1.png
    254
    429
    media_image1.png
    Greyscale

Claims 15 and 29 recite substantially identical subject matter and are thus similarly rejected.
Similarly claims 8, 22, and 30 recites features complementary to claim 1, and are also disclosed by the claims of the ‘159 Patent.
The dependent claims 2-7, 9-14, 16-21, and 23-28 are substantially disclosed by the remaining claims of the ‘159 Patent.

Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,965,419 (the ‘419 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-30 of the instant application are not patently distinct from the claims of the ‘419 Patent.

Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,530,547 (the ‘547 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-30 of the instant application are not patently distinct from the claims of the ‘547 Patent.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al (US Pub. 2013/0039284) in view of Nam et al (US Pub. 2019/0349149).
Regarding claim 1, Marinier discloses a method comprising: 
receiving a first demodulation reference signal based on a first physical resource block index, wherein the first physical resource block index is associated with a first location in frequency domain, and the first demodulation reference signal is usable for demodulating a first downlink control channel … (fig. 3, element 310 demodulating to produce E-PDCCH data; fig. 4; para. 68, 69, the WTRU relying on the demodulation reference signal (DM-RS) to demodulate and decode PDDCH; para. 113, symbols corresponding to E-PDCCH to be mapped to Res, defined based on REGs or E-REGs; para. 134, 135, E-REGs are ordered by frequency domain and identified by index r; para. 142, symbol mapping involving E-REG index); and 
receiving a second demodulation reference signal based on a second physical resource block index, wherein the second physical resource block index is associated with a second location in frequency domain, and the second demodulation reference signal is usable for demodulating a second downlink control channel other than the first downlink control channel (fig. 3, 4; para. 68, 69, 134, 135, 171, for E-DPCCH demodulation with more than one DM-RS port, a WTRU may determine that each RE, a single symbol is determined from one of the ports; REs with the highest carrier frequencies may be demodulated using a first antenna port, whereas REs with lower frequencies using a different antenna port; para. 173, WTRU may determine symbols of sets of E-PDCCH candidates using one or more of QPSK, 16QAM, and/or 64QAM).
Marinier does not specifically discloses wherein a physical downlink control channel (PDCCH) resource associated with the first downlink control channel is configured by a physical broadcast channel (PBCH), even though Marinier discloses WTRU decoding E-PDCCH assuming that no information symbol for E-PDCCH is transmitted in the resource element, in case of a collision with e.g. Physical Broadcast Channel (PBCH) (fig. 6, steps 630-660; para. 186). However Nam from an analogous art discloses the search space for PDCCH being configured by PBCH (para. 72). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Nam in the system of Marinier in order to improve network performance (Nam, para. 4).

Regarding claim 2, Nam further discloses further comprising: receiving a master information block, wherein the master information block comprises first information indicating a first offset between the first location and a frequency domain reference location (para. 72, MIB). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Nam in the system of Marinier in order to improve network performance (Nam, para. 4).

Regarding claim 3, Marinier further discloses wherein the frequency domain reference location is associated with a frequency domain location of a synchronization signal block (para. 186).

Regarding claim 4, Mariner further discloses further comprising: receiving a system information block (para. 201, broadcast signaling using system information), wherein the system information block comprises second information indicating a second offset between the second location and a frequency domain reference location (para. 121, second PRB using a fixed offset).

Regarding claim 5, Marinier further discloses wherein the frequency domain reference location is associated with a frequency domain location of a synchronization signal block (para. 186).

Regarding claim 6, Nam further discloses further comprising: receiving a system information block comprising second information for configuring the second location, wherein the second location is determined according to the second information; or receiving a radio resource control signaling comprising second information for configuring the second location, wherein the second location is determined according to the second information (fig. 6; para. 72).

Regarding claim 7, Marrinier further discloses wherein the first location is subcarrier zero (o) of a first physical resource block, and the first physical resource block is a lowest physical resource block of the PDCCH resource (fig. 7, 9, 10; para. 157).

Claim 8 recites a method complementary to the method of claim 1, and is thus similarly rejected.
Claims 9-14 recite substantially identical subject matter as recited in claims 2-7, and are thus similarly rejected.
Claim 15 recites an apparatus corresponding to the method of claim 1, and is thus similarly rejected.
Claims 16-21 recite substantially identical subject matter as recited in claims 2-7, and are thus similarly rejected.
Claim 22 recites an apparatus corresponding to the method of claim 8, and is thus similarly rejected.
Claims 23-28 recite substantially identical subject matter as recited in claims 2-7, and are thus similarly rejected.
Claim 29 recites a non-transitory computer readable storage medium corresponding to the method of claim 1, and is thus similarly rejected.
Claim 30 recites a non-transitory computer readable storage medium corresponding to the method of claim 8, and is thus similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468